DETAILED ACTION
This is the first Office Action on the merits based on the 17/819,236 application filed on 10/13/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,413,487. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application reads on claim 20 of the ‘487 patent in that despite minor word changes they both recite “A modular protective pad system, comprising: a modular pad unit forming a three-dimensional volume having two rectangular broad faces that oppose each other, and a plurality of exterior edge faces that join the two rectangular broad faces to each other along a perimeter of the modular pad unit; wherein a first face of the two rectangular broad faces includes a plurality of broad-face touch fasteners each of which forming a two-dimensional region of the first face along a portion of the perimeter of the modular pad unit; wherein the plurality of broad-face touch fasteners includes at least two broad-face touch fasteners located on opposite sides of the first face from each other; wherein two or more of the plurality of exterior edge faces each include an edge-face touch fastener, wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter; wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other; (i.e., Claim 1 of the instant application is broader in scope to claim 20 of the ‘487 patent as claim 20 of the ‘487 patent contains the limitations of “…wherein for each edge-face touch fastener, that edge-face touch fastener at least partially overlaps in a linear dimension with a broad-face touch fastener of the plurality of broad-face touch fasteners along the portion of the perimeter of the modular pad unit along which that broad-face fastener is located…”) and a set of one or more removable patches each including a patch-based touch fastener that forms a two-dimensional region to selectively engage with any of the broad-face touch fasteners and the edge-face touch fasteners of the modular pad unit; wherein all of the plurality of broad-face touch fasteners and all of the edge-face touch  fasteners include a first type of a hook-side or a loop-side of a hook-and-loop fastener; and wherein all of the patch-based touch fasteners of the set of one or more removable patches include a second type of the hook-side or the loop-side of the hook-and-loop fastener that differs from the first type.”

Claim 2 of the instant application reads on claim 20 of the ‘487 patent in that despite minor word changes they both recite “wherein for each edge-face touch fastener, that edge-face touch fastener at least partially overlaps in a linear dimension with a broad-face touch fastener of the plurality of broad-face touch fasteners along the portion of the perimeter of the modular pad unit along which that broad-face fastener is located.” (i.e., claim 2 of the instant application contains a broader limitation compared to the claim 20 of the ‘487 patent but both contain the limitation as recited above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chenfu (US Patent Publication No. 2016/0220030).

    PNG
    media_image1.png
    779
    630
    media_image1.png
    Greyscale

Regarding claim 1, Chenfu 1 discloses a modular protective pad system (See Figures 6 and 7 above), comprising: a modular pad unit (Modular pads 100A and 100B; Figures 6 and 7) forming a three-dimensional volume having two rectangular broad faces that oppose each other (i.e., the modular pads each have a top and bottom face and are a three dimensional rectangles), and a plurality of exterior edge faces that join the two rectangular broad faces to each other along a perimeter of the modular pad unit (i.e., each of the modular pads has exterior edge faces on each of the four sides); wherein a first face (i.e., bottom side of the modular pad) of the two rectangular broad faces includes a plurality of broad-face touch fasteners (Hook-and-loop strips 12A or 12B; Figure 6) each of which forming a two-dimensional region of the first face along a portion of the perimeter of the modular pad unit (i.e., the hook and loop fasteners are flat two dimensional pieces that can be placed around the perimeter of the modular pad as seen in the middle modular pad of Figure 7); the plurality of broad-face touch fasteners includes at least two broad-face touch fasteners located on opposite sides of the first face from each other (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7 which means two of the fasteners will always be opposite of each other); and a set of one or more removable patches (Hook-and-loop strips 8; Figure 6) each including a patch-based touch fastener (Hook-and-loop sub-strips 11A & 11B; Figure 6) that forms a two-dimensional region to selectively engage with any of the broad-face touch fasteners and the edge-face touch fasteners of the modular pad unit (i.e., the fasteners are two dimensional flat pieces that can selectively attach to any of the strips that are attached to the modular patches); wherein all of the plurality of broad-face touch fasteners and all of the edge-face touch fasteners include a first type of a hook-side or a loop-side of a hook-and-loop fastener (i.e., all of the plurality of broad-face touch fasteners and all of the edge-face touch fasteners have hook/loop fasteners that connect each other); and wherein all of the patch-based touch fasteners of the set of one or more removable patches include a second type of the hook-side or the loop-side of the hook-and-loop fastener that differs from the first type (i.e., all of the patch-based touch fasteners have hook/loop fasteners that connect each other).  

Chenfu 1 does not disclose wherein two or more of the plurality of exterior edge faces each include an edge-face touch fastener, wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter; wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other.

    PNG
    media_image2.png
    761
    692
    media_image2.png
    Greyscale

Chenfu teaches a second embodiment of the modular protective pad system (See Figures 8 and 9) comprising two or more of the plurality of exterior edge faces each include an edge-face touch fastener (Hook-and-loop strips 13 and 14; Figure 8; i.e., the modular pads can have edge face fasteners on each of its sides as seen at the middle of the modular pad system of Figure 9), wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter (i.e., the edge fasteners 13,14 are flat two dimensional strips that are on the perimeter of the modular pad); wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other (i.e., the edge face touch fasteners can be on all the sides of the modular pad seen in middle pad of Figure 9 meaning there will always be two edge-face touch fasteners opposite of each other). .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Chenfu to be on the plurality of locations of the perimeter and edges of the modular pads as taught by Chenfu to allow for the connection of the modular pads on each of the surfaces to fully secure the pads together to prevent separation during exercises/activities.

Regarding claim 3, Chenfu 1 in view of Chenfu 2 teaches each edge-face touch fastener 13, 14 is aligned with one of the plurality of broad-face touch fasteners 12A/B along a portion of the perimeter. (i.e., each edge face touch fastener and broad  face touch fastener have one edge where they touch another fastener on the periemeter)

Regarding claim 5, Chenfu 1 in view of Chenfu 2 teaches the plurality of broad-face touch fasteners includes two broad-face touch fasteners that are located along the perimeter on two opposing sides of the first face (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7 which means two of the fasteners will always be opposite of each other); and wherein each of the at least two edge-face touch fasteners is aligned with a respective different one of the two broad-face touch fasteners along the perimeter (i.e., the fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides)..  

Regarding claim 6, Chenfu 1 in view of Chenfu 2 teaches the plurality of broad-face touch fasteners includes four broad-face touch fasteners that are located along the perimeter on each of four sides of the first face (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7); wherein the at least two edge-face touch fasteners includes four edge-face touch fasteners; and wherein each of the four edge-face touch fasteners is aligned with a respective different one of the four broad-face touch fasteners along the perimeter (i.e., each of the four fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides)

Regarding claim 7, Chenfu 1 in view of Chenfu 2 teaches each of the plurality of modular pad units: each of the plurality of broad-face touch fasteners is offset from two corners of the first face along the perimeter by a first distance that is less than half of a longest dimension of each patch-based touch fastener of the set of two or more removable patches (i.e., the patches 8 longest dimension when halved is a larger size compared to the first distance described within the limitation as seen by the annotations of Figure 6 above).  

Regarding claim 8, Chenfu 1 in view of Chenfu 2 teaches each of the edge-face touch fasteners extend from the first face to a second face that opposes the first face along a respective exterior edge face (i.e., the edge-face touch fasteners 13, 14 extend on the entire edge from the top to bottom surface as seen in Figure 8)

Regarding claim 9, Chenfu 1 in view of Chenfu 2 teaches a modular protective pad system (See Figures 6 and 7 above), comprising: a plurality of modular pad units (Modular pads 100A and 100B; Figures 6 and 7), wherein each modular pad unit forms a three-dimensional volume having two rectangular broad faces that oppose each other (i.e., the modular pads each have a top and bottom face and are a three dimensional rectangles), and a plurality of exterior edge faces that join the two rectangular broad faces to each other along a perimeter of the modular pad unit (i.e., each of the modular pads has exterior edge faces on each of the four sides); wherein for each of the plurality of modular pad units: a first face (i.e., bottom side of the modular pad) of the two rectangular broad faces includes a plurality of broad-face touch fasteners (Hook-and-loop strips 12A or 12B; Figure 6)  each of which forming a two-dimensional region of the first face along a portion of the perimeter of the modular pad unit (i.e., the hook and loop fasteners are flat two dimensional pieces that can be placed around the perimeter of the modular pad as seen in the middle modular pad of Figure 7); the plurality of broad-face touch fasteners (Hook-and-loop strips 12A or 12B; Figure 6)  includes at least two broad-face touch fasteners located on opposite sides of the first face from each other (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7 which means two of the fasteners will always be opposite of each other); wherein all of the plurality of broad-face touch fasteners and all of the edge-face touch fasteners of the plurality of modular pad units include a first type of a hook-side or a loop-side of a hook-and-loop fastener; a set of two or more removable patches (Hook-and-loop strips 8; Figure 6)  each including a patch-based touch fastener (Hook-and-loop sub-strips 11A & 11B; Figure 6) that forms a two-dimensional region to selectively engage with any of the broad-face touch fasteners and the edge-face touch fasteners of the plurality of modular pad units (i.e., the fasteners are two dimensional flat pieces that can selectively attach to any of the strips that are attached to the modular patches); wherein all of the patch-based touch fasteners of the set of two or more removable patches include a second type of the hook-side or the loop-side of the hook-and-loop fastener that differs from the first type (i.e., the hook and loop type fasteners can be used for each of the fasteners and the hook or loop fastener can be interchanged with each of the edge, broad, and patch fasteners).

Chenfu 1 does not disclose two or more of the plurality of exterior edge faces each include an edge-face touch fastener, wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter, the edge-face touch fasteners include at least two edge- face touch fasteners located on opposite sides of the first face from each other; a set of two or more removable patches each including a patch-based touch fastener that forms a two-dimensional region to selectively engage with any of the broad-face touch fasteners and the edge-face touch fasteners of the plurality of modular pad units.

Chenfu 2 teaches a second embodiment of the modular protective pad system (See Figures 8 and 9) comprising two or more of the plurality of exterior edge faces each include an edge-face touch fastener (Hook-and-loop strips 13 and 14; Figure 8; i.e., the modular pads can have edge face fasteners on each of its sides as seen at the middle of the modular pad system of Figure 9), wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter (i.e., the edge fasteners 13,14 are flat two dimensional strips that are on the perimeter of the modular pad), the edge-face touch fasteners include at least two edge- face touch fasteners located on opposite sides of the first face from each other (i.e., the edge face touch fasteners can be on all the sides of the modular pad seen in middle pad of Figure 9 meaning there will always be two edge-face touch fasteners opposite of each other).

    PNG
    media_image2.png
    761
    692
    media_image2.png
    Greyscale

Chenfu teaches a second embodiment of the modular protective pad system (See Figures 8 and 9) comprising two or more of the plurality of exterior edge faces each include an edge-face touch fastener (Hook-and-loop strips 13 and 14; Figure 8; i.e., the modular pads can have edge face fasteners on each of its sides as seen at the middle of the modular pad system of Figure 9), wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter (i.e., the edge fasteners 13,14 are flat two dimensional strips that are on the perimeter of the modular pad); wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other (i.e., the edge face touch fasteners can be on all the sides of the modular pad seen in middle pad of Figure 9 meaning there will always be two edge-face touch fasteners opposite of each other). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Chenfu to be on the plurality of locations of the perimeter and edges of the modular pads as taught by Chenfu to allow for the connection of the modular pads on each of the surfaces to fully secure the pads together to prevent separation during exercises/activities.

Regarding claim 10, Chenfu 1 in view of Chenfu 2 teaches the plurality of modular pad units are configurable in a side-by-side configuration in which a removable patch 8 of the set of two or more removable patches join at least one broad-face touch fastener of a first modular pad unit to at least one other broad-face touch fastener of at least a second modular pad unit of the plurality of modular pad units (i.e., the Figure 7 shows the side by side configuration of the modular pad unit 100 being connected to each other through the removable patches 8). 

Regarding claim 12, Chenfu embodiment 1 in view of Chenfu embodiment 2 teaches each of the plurality of modular pad units: each edge-face touch fastener is aligned with one of the plurality of broad-face touch fasteners along a portion of the perimeter (i.e., the fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides).  

Regarding claim 14, Chenfu 1 in view of Chenfu 2 teaches the plurality of broad-face touch fasteners includes two broad-face touch fasteners that are located along the perimeter on two opposing sides of the first face (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7 which means two of the fasteners will always be opposite of each other); and wherein each of the at least two edge-face touch fasteners is aligned with a respective different one of the two broad-face touch fasteners along the perimeter (i.e., the fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides)..  

    PNG
    media_image3.png
    600
    758
    media_image3.png
    Greyscale

Regarding claim 15, Chenfu 1 in view of Chenfu 2 teaches the plurality of broad-face touch fasteners includes four broad-face touch fasteners that are located along the perimeter on each of four sides of the first face (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7); wherein the at least two edge-face touch fasteners includes four edge-face touch fasteners; and wherein each of the four edge-face touch fasteners is aligned with a respective different one of the four broad-face touch fasteners along the perimeter (i.e., each of the four fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides)

Regarding claim 16, Chenfu 1 in view of Chenfu 2 teaches each of the plurality of modular pad units: each of the plurality of broad-face touch fasteners is offset from two corners of the first face along the perimeter by a first distance that is less than half of a longest dimension of each patch-based touch fastener of the set of two or more removable patches (i.e., the patches 8 longest dimension when halved is a larger size compared to the first distance described within the limitation as seen by the annotations of Figure 6 above).  

Regarding claim 17, Chenfu 1 in view of Chenfu 2 teaches the plurality of modular pad units includes four modular pad units; and wherein the four modular pad units are configurable in a side-by-side configuration in which a removable patch of the set of two or more removable patches join a broad-face touch fastener of each of the four modular pad units (i.e. See Figure 7 to see the plurality of modular pads connected to each other)

Regarding claim 18, Chenfu 1 in view of Chenfu 2 teaches for each of the plurality of modular pad units: each of the edge-face touch fasteners extend from the first face to a second face that opposes the first face along a respective exterior edge face (i.e., the edge-face touch fasteners 13, 14 extend on the entire edge from the top to bottom surface as seen in Figure 8)

.  

    PNG
    media_image3.png
    600
    758
    media_image3.png
    Greyscale

Regarding claim 19, Chenfu 1 discloses a modular protective pad system (See Figures 6 and 7 above), comprising: a modular pad unit (Modular pads 100A and 100B; Figures 6 and 7) forming a three-dimensional volume having two rectangular broad faces that oppose each other (i.e., the modular pads each have a top and bottom face and are a three dimensional rectangles), and a plurality of exterior edge faces that join the two rectangular broad faces to each other along a perimeter of the modular pad unit (i.e., each of the modular pads has exterior edge faces on each of the four sides); wherein a first face (i.e., bottom side of the modular pad) of the two rectangular broad faces includes a plurality of broad-face touch fasteners (Hook-and-loop strips 12A or 12B; Figure 6) each of which forming a two-dimensional region of the first face along a portion of the perimeter of the modular pad unit (i.e., the hook and loop fasteners are flat two dimensional pieces that can be placed around the perimeter of the modular pad as seen in the middle modular pad of Figure 7); wherein the plurality of broad-face touch fasteners includes at least two broad-face touch fasteners located on opposite sides of the first face from each other (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7 which means two of the fasteners will always be opposite of each other); and a set of one or more removable patches (Hook-and-loop strips 8; Figure 6) each including a patch-based touch fastener (Hook-and-loop sub-strips 11A & 11B; Figure 6) that forms a two-dimensional region to selectively engage with any of the broad-face touch fasteners and the edge-face touch fasteners of the modular pad unit (i.e., the fasteners are two dimensional flat pieces that can selectively attach to any of the strips that are attached to the modular patches); wherein each of the plurality of broad-face touch fasteners is offset from two corners of the first face along the perimeter by a first distance that is less than half of a longest dimension of each patch-based touch fastener of the set of one or more removable patches (i.e., each of the four fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides).  

Chenfu 1 does not disclose wherein two or more of the plurality of exterior edge faces each include an edge-face touch fastener, wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter; wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other.
Chenfu teaches a second embodiment of the modular protective pad system (See Figures 8 and 9) comprising two or more of the plurality of exterior edge faces each include an edge-face touch fastener (Hook-and-loop strips 13 and 14; Figure 8; i.e., the modular pads can have edge face fasteners on each of its sides as seen at the middle of the modular pad system of Figure 9), wherein the edge-face touch fastener forms a two-dimensional region of that exterior edge face along a portion of the perimeter (i.e., the edge fasteners 13,14 are flat two dimensional strips that are on the perimeter of the modular pad); wherein the edge-face touch fasteners include at least two edge-face touch fasteners located on opposite sides of the first face from each other (i.e., the edge face touch fasteners can be on all the sides of the modular pad seen in middle pad of Figure 9 meaning there will always be two edge-face touch fasteners opposite of each other).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Chenfu to be on the plurality of locations of the perimeter and edges of the modular pads as taught by Chenfu to allow for the connection of the modular pads on each of the surfaces to fully secure the pads together to prevent separation during exercises/activities.

Regarding claim 20, Chenfu 1 in view of Chenfu 2 teaches the plurality of broad-face touch fasteners includes four broad-face touch fasteners that are located along the perimeter on each of four sides of the first face (i.e., the touch fasteners can be placed on each of the 4 sides of the perimeter of the first face as seen by the middle modular pad in Figure 7); wherein the at least two edge-face touch fasteners includes four edge-face touch fasteners; and wherein each of the four edge-face touch fasteners is aligned with a respective different one of the four broad-face touch fasteners along the perimeter (i.e., each of the four fasteners are aligned on the outside of the perimeter of the modular pad at a vertical line of the edge of the edge face exterior sides)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chenfu (US Patent Publication No. 2016/0220030) in view of Chang (US Patent No. 5,964,634). 

Regarding claim 11, Chenfu embodiment 1 as modified by Chenfu embodiment 2 discloses the modular pads 100A/B  with edge-face touch fasteners 13,14 that are capable of being stacked in a face to face configuration.
Chenfu embodiment 1 as modified by Chenfu embodiment 2 does not teach the plurality of modular pad units are configurable in a face-to-face configuration in which the removable pads join one or more edge-face touch fasteners of each modular pad unit to one or more other edge-face touch fasteners of at least one other modular pad unit of the plurality of modular pad units.  

    PNG
    media_image4.png
    378
    367
    media_image4.png
    Greyscale

Chang teaches analogous modular foam block pieces comprising a plurality of modular pad units (Blocks 12; Figure 9) are configurable in a face-to-face configuration in which each of the set of two or more removable patches (Reinforcement strip 50; Figure 9) join a respective one of the edge-face touch fasteners of a first modular pad unit to a respective other the edge-face touch fasteners of a second modular pad unit of the plurality of modular pad units (i.e., the patch 50 connects the top and bottom modular pieces) .  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modular pads of Chenfu embodiment 1 as modified by Chenfu embodiment 2 to be stacked and attached to each other by the removable patches as taught by Chang in order to improve the storability of the pads by decreasing the amount of surface area the pads would take on the ground surface.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Chenfu discloses the edge-face touch fastener (Hook-and-loop strips 13 and 14; Figure 8; i.e., the modular pads can have edge face fasteners on each of its sides as seen at the middle of the modular pad system of Figure 9) but does not teach each edge-face touch fastener, that edge-face touch fastener at least partially overlaps in a linear dimension with a broad-face touch fastener of the plurality of broad-face touch fasteners along the portion of the perimeter of the modular pad unit along which that broad-face fastener is located. (i.e., the edge face fasteners and broad-face fasteners do not overlap each other in a linear dimensions because the lengths of the two fasteners are not the same lengths)

Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 4, Chenfu discloses the two-dimensional region formed by the patch- based touch fastener (Hook-and-loop sub-strips 11A & 11B; Figure 6) has a rectangular shape (i.e., the patch is rectangular as seen in Figure 6) but does not teach wherein the longest edge of the rectangular shape is equal to a longest edge of the two- dimensional region of each broad-face touch fastener and is equal to a longest edge of the two- dimensional region of each edge-face touch fastener. (i.e., the edge face fasteners and broad-face fasteners do not overlap each other in a linear dimension because the lengths of the two fasteners are not the same lengths and the patch fastener only has the same length as the broad face fastener)

Regarding claim 13, Chenfu discloses the two-dimensional region formed by the patch- based touch fastener (Hook-and-loop sub-strips 11A & 11B; Figure 6) has a rectangular shape (i.e., the patch is rectangular as seen in Figure 6) but does not teach wherein the longest edge of the rectangular shape is equal to a longest edge of the two- dimensional region of each broad-face touch fastener and is equal to a longest edge of the two- dimensional region of each edge-face touch fastener. (i.e., the edge face fasteners and broad-face fasteners do not overlap each other in a linear dimension because the lengths of the two fasteners are not the same lengths and the patch fastener only has the same length as the broad face fastener)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784